Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an internal gas passage for discharging refrigerant compressed between the first rotor and the second rotor from an end of the casing over an exterior surface of the motor” in Claim 12   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016052290 to Miyatake (the art rejection is made based on the issued US Patent 10,3599,043).
In Reference to Claim 1
Miyatake discloses a compressor casing (Fig. 1, annotated by the examiner) having an internal gas passage comprising: a first bearing housing (Fig. 1, annotated by the examiner) arranged at a first end of the casing; a second bearing housing (Fig. 1, annotated by the examiner) arranged at a second, opposite end of the casing; a rotor case (Fig. 1, annotated by the examiner) disposed between the first bearing housing and the second bearing housing, the rotor case including an axially extending bore within which a plurality of rotors (Fig. 2, 14 and 16) are receivable and a hollow internal cavity (Fig. 1, 12d) isolated from the bore, wherein the internal cavity is fluidly coupled to the bore via at least one recess (Fig. 1, annotated by the examiner); and at least one exit opening (Fig. 2, 12e, as showed in Fig. 2, the exit port is on the same element of 12q, therefore, the exit opening is on the first bearing housing) formed in one of the first bearing housing and the second bearing housing, the at least one exit opening being operably coupled to the internal cavity of the rotor case (The exit port 12e fluid coupled to the cavity 12d).
In Reference to Claim 2

In Reference to Claim 3
Miyatake discloses the first bearing housing includes a first recess (Fig. 1, annotated by the examiner) and the second bearing housing includes a second recess (Fig. 1, annotated by the examiner)
In Reference to Claim 9
Miyatake discloses the at least one exit opening (Fig. 2, 12e) is formed in the second bearing housing (Fig. 1, annotated by the examiner), the second bearing housing further comprising an internal chamber (the Office considers the passage between the recess and the exit is the internal chamber) arranged in fluid communication with the internal cavity of the rotor case
In Reference to Claim 11
Miyatake discloses wherein the second bearing housing further comprises a fluid passageway (Since the internal cavity 12d fluid coupled to the internal chamber and the outlet 12e, naturally there is a fluid passageway) extending between the internal cavity and the internal chamber.

    PNG
    media_image1.png
    620
    842
    media_image1.png
    Greyscale

Claim 12, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2015/0240810 to Metz et al (Metz).
In Reference to Claim 12
Metz discloses fluid machine comprising: a first rotor (Fig. 4, 8) rotatable about a first axis; a second rotor (Fig. 4, 7) rotatable about a second axis; a motor (Fig. 4, 9) for driving rotation of at least one of the first rotor and the second rotor; and a casing (Fig. 4,  the pump 5 has a casing) for rotatably supporting at least one of the first rotor and the second rotor, the casing including an internal gas passage (Fig. 5, fluid intake is 10, outlet is 11, therefore, the fluid will pass the motor 9 uniformly and discharged via discharge port 11) for discharging refrigerant compressed between the first rotor and the second rotor from an end of the casing over an exterior surface of the motor.
In Reference to Claim 13
Metz discloses the discharged refrigerant is uniformly distributed about the exterior surface of the motor. (As showed in Fig. 5, the fluid will pass the motor 9 uniformly and discharged via discharge port 11)
In Reference to Claim 20
Metz discloses the first rotor (Fig. 4, 8) and the second rotor (Fig. 4, 9) have helical lobes arranged in intermeshing engagement.
Allowable Subject Matter
Claims 4-8, 10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US Patent 5,904,473 to Dahmlos et al and US Patent Publication 2015/00304490 to Beekman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/26/21